Citation Nr: 1750391	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for concussion, to include migraine headaches. 

2. Entitlement to service connection for blurred vision of the left eye, to include floaters and spider web effects. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction currently rests with the RO in Montgomery, Alabama.

The issue of entitlement to service connection for blurred vision of the left eye, to include floaters and spider web effects, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of concussion, to include migraine headaches. 

 
CONCLUSION OF LAW

The criteria for service connection for concussion, to include migraine headaches, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of a September 2009 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA has complied with all assistance provisions of VCAA by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records of lay statements of the Veteran and a third party. No other relevant records have been identified and are outstanding. For all the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issue decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for concussion but finds no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The records show that the Veteran does not have a current diagnosis of concussion, or migraine headaches.  Moreover, there is no competent and credible evidence of an in-service event, injury or disease.  

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the appellant.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the record, the Board finds that the Veteran does not meet the standards for direct service connection for concussion, to include migraine headaches, as the preponderance of the evidence supports a finding that there is no current disability.  

In regards to the first element of direct service connection (a current disability), the medical evidence does not reflect a diagnosis of a concussion, to include migraine headaches.  In fact, the records show that the Veteran has complained of headaches on two occasions in 2011, at which time no diagnosis was assigned; otherwise, the record is silent as to any complaints of or diagnosis of concussion or migraine headaches.  In general, the records do not document any complaints of headaches or other neurological symptoms.  As such, the Board finds that the first element has not been met.

In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences a diagnosable concussion disability, to include migraine headaches. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110. In the absence of a current disability, the analysis ends, and the claim for service connection for concussion, to include migraine headaches, cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board gives low probative weight to the October 2009 statement from the Veteran's wife, as her statement is just a recitation of the Veteran's statement of his military experience.  The Veteran alleged that he was knocked down and sustained a concussion from being hit by an anti-aircraft gun.  However, the service treatment records only note of normal head with no complaints of any neurological symptoms such as headaches, migraine headaches, dizziness, or vertigo.  Further, the service treatment records are silent as to any head injuries, and the Veteran has not been diagnosed with any residuals of concussion, to include migraine headaches, at any point during the appellate period.  As such, the preponderance of the evidence is against a finding that the Veteran currently experiences concussion, to include migraine headaches.  For these reasons, the claim is denied. 

In conclusion, the preponderance of the evidence shows that the Veteran does not have a current disability of concussion, to include migraine headaches.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
ORDER

Entitlement to service connection for concussion, to include migraine headaches, is denied. 


REMAND

The Board finds that additional development is needed before the Veteran's left eye claim can be decided, as the Board finds that a VA examination is needed in order to determine the nature and etiology of the Veteran's blurred vision of the left eye, to include floaters and spider web effects.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran alleged that the blurred vision of his left eye occurred in service, as an exhaust blast blew his goggles off and blasted non-skid grains into his face and eyes.  The service treatment records do not note of any abnormalities to his eyes or any complaints of, or treatment for, eye injury due to an exhaust blast. However, the outpatient treatment records reflect a generalized diagnosis of presbyopia and floaters, and the Veteran has reported that he has experienced these symptoms ever since the incident in service. The evidence of record is insufficient to decide whether service connection is warranted. As such, a VA examination determining the nature and etiology of the Veteran's blurred vision of the left eye, to include floaters and spider web effects, is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed blurred vision of the left eye, to include floaters and spider web effects.  Furnish the Veteran's claims file, including a copy of this remand, to the examiner.  The examiner should specifically state that the entire claims file has been reviewed, including this remand order. 

After reviewing the claims file and examining the Veteran, the reviewer must assign a diagnosis for each vision disorder the Veteran experiences. For each such diagnosis, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the disorder had its onset in-service or is otherwise related to service. In rendering this opinion, the examiner must discuss the Veteran's contentions regarding in-service onset and continued symptomatology.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to service connection for blurred vision of the left eye, to include floaters and spider web effects.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


